Citation Nr: 0125233	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  98-07 077	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for the residuals of a 
fracture of the left hand.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Subsequently, the case was 
transferred to the RO in No. Little Rock, Arkansas.

In August 1999, the Board found new and material evidence had 
been submitted to reopen the veteran's claim for entitlement 
to service connection for a back disorder and remanded the 
case to the RO for additional development.

The Board notes that in July 2001, subsequent to the issuance 
of a supplemental statement of the case the veteran submitted 
correspondence in support of his claims.  The Board finds the 
information provided is, in essence, cumulative of existing 
evidence and is not pertinent evidence which requires 
consideration by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304(c) (2001).


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the 
available medical evidence is sufficient for a determination 
of the matter on appeal.

3.  Clear and unmistakable evidence demonstrates the 
veteran's back disorder existed prior to service.

4.  No credible evidence demonstrating the veteran injured 
his back in a fall during active service has been submitted.

5.  Persuasive medical evidence demonstrates the veteran's 
back disorder was not aggravated by active service.

6.  Clear and unmistakable evidence demonstrates the 
veteran's residuals of a left hand fracture existed prior to 
service.

7.  Persuasive medical evidence demonstrates the veteran's 
residuals of a left hand fracture were not aggravated by 
active service.


CONCLUSIONS OF LAW

1.  The veteran's present back disabilities were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001).

2.  The veteran's present residuals of a fracture of the left 
hand were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the March 1998 statement of the case and the July 2001 
supplemental statement of the case adequately notified the 
veteran of the evidence necessary to substantiate the claim 
and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received in October 1968, that 
all identified and authorized private medical records have 
been received, and that all identified VA medical records 
have been received.  

The Board notes that a July 2001 service department report 
noted a search for records of the veteran's claimed treatment 
in Stuttgart, Germany, had been unsuccessful.  Although the 
veteran testified in May 1999 that he began receiving 
Department of Health and Human Services, Social Security 
Administration (SSA) disability benefits in 1985, he has not 
indicated that any additional medical records exist at that 
agency relevant to his present claims.  In correspondence 
dated in August 1999 and July 2001 the veteran stated he had 
no additional evidence to submit.

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  A medical examination or 
medical opinion is deemed to be necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
§ 3.159(c)(4).  The Board notes the veteran underwent VA 
examinations in August 1968 and in July 2000 and that 
evidence pertinent to the matter on appeal has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).  

The veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304 (2001).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (2001).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration). 

The United States Court of Appeals (Federal Circuit Court) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  The Federal Circuit Court has 
also recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Back Disability
Background

Private hospital records dated in January 1966 show the 
veteran reported a history of intermittent back pain since 
childhood.  He described an onset of pain during the course 
of his normal morning activities with no history of trauma.  
A January 1966 hospital discharge summary noted the veteran 
complained of a sudden onset of low back pain and that after 
awaking from a 2 hour nap he was unable to move his lower 
extremities with decreased sensitivity more severe on right 
than left.  It was noted there was no history of trauma.  The 
examiner noted neurological examination revealed an inability 
to move the lower extremities voluntarily but that there was 
some tone on passive flexion and extension.  Deep tendon 
reflexes were normal and there were no pathological reflexes.  
X-ray examination of the back was normal and lumbar myelogram 
revealed no filling defects.  The final diagnosis was 
paraplegia, etiology undetermined.  It was noted that the 
final impression was hysterical reaction. 

Nerve conduction studies of the right peroneal nerve in 
January 1966 were well within normal limits.  There was no 
discrete evidence of denervation on electromyographic 
examination of the right Tibialis Anticus, right and left 
Extensor Digitorum Brevis, or right Abductor Digiti Quinti.  
A lumbar and low thoracic myelogram revealed no evidence of 
obstruction or intra or extra dural defect.  An x-ray 
examination revealed mild hypertrophic lipping to the fifth 
dorsal disc spaces of the lumbar spine, probably the result 
of an old injury, but otherwise normal findings.  

Private hospital records dated in July 1966 show the veteran 
complained of throbbing pain in the occipital region with a 
progression of pain down the neck and back.  He reported the 
pain was aggravated by any movement of the spine.  He stated 
he had noticed symptoms including burning paresthesia in the 
back, cold feet, legs falling asleep easily, limp to the 
right, and cutting pain across the back at the waist.  An 
emergency room report noted pain to palpation to the spine 
and pain on straight leg raising at 5 degrees.  The diagnosis 
was rule out meningitis.  

A July 1966 discharge summary noted a lumbar puncture had 
been performed and that India Ink preparation was negative.  
It was noted that while in the hospital the veteran rapidly 
improved, that on the second day his pain had markedly 
diminished, and that a psychiatric consultation provided a 
diagnosis of anxiety reaction with hysterical features.  

Service medical records include the veteran's June 1967 
enlistment examination report which noted a normal clinical 
evaluation of the spine and musculoskeletal system.  An 
August 24, 1967, report noted the veteran provided a history 
of an injury in 1965 when he fell off a tractor and became 
paralyzed from the waist down. He stated he had seen 2 back 
specialist and that they could find nothing wrong with his 
back but that he had been told the symptoms were probably 
related to the nerves in his back.  It was noted the veteran 
reported present symptoms including that his left leg became 
useless at times when marching, was painful when running, and 
went to sleep immediately when he sat down.  

An August 26, 1967, report noted the veteran complained of 
lower lumbar pain which increased upon walking.  The examiner 
noted the veteran reported back pain over the past 5 years 
which was only relieved by pelvic traction and that the 
veteran requested traction at that time.  It was noted that 
the veteran denied any radiation of pain but that he stated 
he had pain in all movements.  The examiner noted x-rays were 
all negative but that the veteran would be admitted for the 
weekend for pelvic traction.  

Hospital records show the veteran was placed in pelvic 
traction but that on August 28, 1967, he complained he was 
unable to move his left leg.  It was noted that the leg 
dropped when the support was removed and that his feet were 
cold.  It was also noted that the veteran's health record 
revealed he had experienced similar episodes prior to 
service.  Physical profile reports dated in August 30,1967, 
indicated the veteran had chronic low back pain and that he 
was returned to duty with profile limitations.  It was also 
noted, however, that the disorder was temporary and that the 
veteran was to return for further profile evaluation after 
one week.  

A September 6, 1967, orthopedic clinic report shows the 
veteran reported that he had experienced no recent back 
injury and that he had been previously treated for back 
problems.  The examiner noted good range of motion with 
minimal muscle spasms.  It was noted x-ray examination 
revealed a normal lumbar spine with evidence of a previous 
myelogram.  The diagnosis was chronic low back syndrome.  The 
veteran was instructed in flexion exercises and returned to 
full duty.  

On September 12, 1967, the veteran complained his back 
disorder had not improved and that his "legs fall asleep on 
him."  The examiner indicated the veteran had full range of 
motion of the low back with pain across the lumbar area.  The 
veteran was instructed to continue his exercise program.  On 
September 14, 1967, the veteran complained of a bad back and 
reported physical therapy treatment had been ineffective.  
The examiner noted the veteran had muscle spasms in the lower 
lumbar area.  The treatment plan included heat lamp and 
medication.

An October 1967 report noted the veteran complained of back 
problems while working in the company area.  No diagnosis was 
provided.  A November 1967 report noted the veteran provided 
a history of an auto accident in 1965 and stated that "since 
then his back had consistently given him trouble."  It was 
noted he had a history of paralysis from the waist down due 
to the accident.  The examiner stated the veteran's claim 
that he had been given physical profile limitations because 
of a long-standing severe low back problem was not 
substantiated by a review of his health record.  It was noted 
the examination was unremarkable for evidence of a pathologic 
back disorder but that because of conflicting findings the 
veteran should be reviewed by the orthopedic clinic for a 
profile evaluation.

A December 1967 orthopedic clinic report noted the veteran's 
chart had been reviewed and that examination was entirely 
normal without objective evidence of a back disorder.  There 
was hysterical numbness - stacking type to the left entire 
leg.  It was noted x-ray examination was unremarkable with 
old myelogram dye present.  The examiner's impression was 
normal back with no evidence of organic disease.  The veteran 
was returned to full duty.

A February 1968 psychiatric evaluation found the veteran had 
a chronic character and behavior disorder which was not 
amenable to treatment.  It was noted that he was not 
motivated to continue in service and tended to manipulate and 
threaten suicide.  An expeditious discharge was recommended.  

The veteran's May 1968 separation examination revealed a 
normal clinic evaluation of the spine and musculoskeletal 
system.  In his report of medical history the veteran noted 
recurrent back pain; however, the examiner provided no 
additional comments as to that report.

An August 1968 VA examination report noted the veteran stated 
he first had an onset of back discomfort in 1965 when he 
stepped off a tractor and that in September 1966 while 
working as a lineman he fell trying to climb a pole and again 
hurt his back.  It was noted that the veteran stated he had 
been hospitalized after the September 1966 incident and 
treated with traction.  The examiner noted the veteran stood 
with a level pelvis and that range of motion of the lumbar 
spine was complete and uniform in all segments.  There was no 
sciatic notch or nerve tenderness.  There was equal muscle 
mass to the lower extremities.  The veteran was able to 
perform toe stands and heel walks with good strength about 
the ankles and he was able to squat and rise readily.  

The examiner noted distribution of the hair and turgor of the 
skin of the lower extremities were good and equal.  
Peripheral pulses were good.  Provocative straight leg raise 
tests were negative but the veteran complained of pain upon 
straight leg testing, Lasegue's sign, sciatic nerve stretch, 
and Patrick's hip joint test on the left.  It was noted the 
veteran complained of decreased sensation to the left foot 
and inner thigh as compared to the right.  The examiner noted 
x-rays had been examined and that there was some residual 
radiopaque material in the lower spine region but otherwise 
the bony alignment was good.  The disc spaces were all well 
preserved and there was no evidence of the overriding of the 
facet.  It was the examiner's impression that there was no 
orthopedic disease process of the lumbar spine.

An August 1968 x-ray examination report noted some bony 
defects at the L5-S1 segment probably surgical in character 
and some narrowing of interspace between L4 and L5.

An October 1968 rating decision denied entitlement to service 
connection for a back disorder.  

An October 1968 private hospital report noted a final 
diagnosis of contusion and sprain of the lumbar muscles.  It 
was noted the disorder was improved upon release.  An April 
1971 admission report noted a diagnosis of acute lumbosacral 
strain.  A May 1971 report noted a diagnosis of acute 
lumbosacral strain.  The examiner noted examination of the 
veteran's bones, joints, and extremities were negative.  

VA hospital records dated in August 1971 show the veteran was 
admitted to the neurosurgical service with complaints of back 
and intermittent left leg pain with a history dating back to 
1968.  The examiner noted scoliosis to the right in the 
lumbar area and positive straight leg raise of the left and 
questionable on the right.  It was noted electromyography 
studies were compatible with chronic nerve root compression 
at the L5-S1 level to the left.  A lumbar myelogram was 
normal.  The diagnosis was low back pain of undetermined 
etiology.

A September 1971 rating decision denied entitlement to 
service connection for herniated nucleus pulposus.  It was 
noted, in essence, that the evidence revealed the veteran had 
a pre-existing back disorder and that the record did not show 
the disorder had been aggravated by active service.  

VA treatment records dated from January through April 1972 
show the veteran had been admitted with complaints of 
persistent low back pain and that in March 1972 he underwent 
diskectomy of the L3-4 interspace for herniated nucleus 
pulposus.  It was noted that the disorder had been revealed 
during a January 1972 myelogram.

In March 1972, the veteran testified that he injured his back 
prior to service when he "stepped off a tractor."  He 
testified that he re-injured the back during service when he 
fell from a 30 foot pole he was climbing and that he had been 
hospitalized in Fort Polk, Louisiana, for a week after the 
accident.

In private medical correspondence dated in April 1972, Dr. 
H.Y. stated he had first seen the veteran on January 12, 
1965, for acute severe low back pain thought to be an acute 
disc disorder.  He noted that the veteran had been referred 
to a neurosurgeon and that a final diagnosis of conversion 
state paraplegia had been provided.  He stated that he had 
seen the veteran "numerous times after that in 1966, 1967, 
1968, 1970, 1971, and 1972 for episodes of severe low back 
pain."  He also stated that repeated x-rays had been 
interpreted by a radiologist as within normal limits but that 
while unable to prove it he believed the veteran had an 
injured disc.  He noted his statement was based upon a review 
of his clinical records.

A May 1972 statement from the veteran's former employer 
included a chronological report of the veteran's attendance.  
It was noted the veteran was absent from August 14-16, 1968, 
because of an injury unrelated to employment, that on October 
15, 1968, he sustained an occupational injury, that on 
October 16, 1968, he was hospitalized because of that 
accident, that on October 18, 1968, he went home after 3 
hours because his leg hurt, that on October 24, 1968, he left 
after working less than 4 hours, and that on October 25, 28, 
and 30, 1968, he was absent for reasons unknown.  The veteran 
was terminated because of 3 days absence without report.

VA medical records dated from May 1972 to January 1973 show 
the veteran was treated for low back pain.  

During VA examination in January 1973 the veteran reported he 
had experienced chronic back trouble since 1968 which he 
attributed to a fall while in service.  The diagnosis was 
residuals of an old back injury.  

Private hospital records dated in August 1973 included a 
discharge diagnosis of lumbar disc syndrome, herniated disc, 
L-4, right.  No opinion as to etiology was provided.

In a May 1974 statement in support of the claim, the veteran 
reported that his doctors had informed him that a myelogram 
would reveal a back disorder if it were present.  He stated, 
in essence, that since myelograms in January 1966 had been 
negative it proved he had no back disability prior to 
service.  In subsequent correspondence he stated his doctors 
told him the 1966 myelogram demonstrated he had nothing wrong 
with his back but a pulled muscle.

In private medical correspondence dated in June 1974, Dr. 
J.C.H.S., noted that the veteran's examination in 1966 had 
been completely negative and revealed no evidence of disease 
or abnormality.  In a June 1974 statement, Dr. P.M. noted the 
veteran's final diagnosis in 1966 had been anxiety reaction 
with hysterical manifestations.

Private medical records dated from May 1975 to July 1975 show 
the veteran was treated for a low back disorder.  No opinion 
as to etiology was provided.

VA medical records dated from 1976 to 1977 note treatment for 
continued low back problems.  In January 1977, the veteran 
underwent a facet neurotomy for failed back syndrome.

A May 1977 VA neuropsychiatric examination report noted a 
history of preservice back problems, a diagnosis of 
"hysterical reaction," and postservice back problems 
including a diagnosis of failed back syndrome in January 
1977.  The examiner noted there was no evidence of "hysteria" 
in the veteran and that the available evidence tended to 
corroborate the inservice diagnosis of "immature 
personality."  The diagnosis was radiculopathy, right 
lumbosacral area.

In statements dated in August and September 1978 the veteran 
reiterated his claim that he had no back disability prior to 
service.

Private clinical records dated in May 1985 show that the 
veteran underwent surgery for recurrent left lumbar disc 
protrusion with left L-5 radiculopathy.  A July 1985 report 
noted low back symptoms with left leg involvement but 
indicated that computerized tomography showed no definite 
recurrent disc.  

In October 1988, the veteran underwent surgery for extruded 
lumbar disc syndrome.  In March 1989, he was treated for 
acute symptoms and underwent surgery to remove recurrent 
disc, L4-5, right.  In March 1990, he was admitted after 
complaining of incapacitating pain and provided a diagnosis 
of multiple operated lumbar spine, possible L4, 
radiculopathy.  Magnetic Resonance Imaging (MRI) findings in 
March 1990 showed no recurrent herniated nucleus pulposus but 
did show degenerative loss of disc and postoperative changes.  
Other private medical records indicate treatment for a low 
back disorder.

In September 1997, the RO received lay statements from six 
individuals attesting that they had known the veteran for 
many years and that prior to entering service he had no 
serious problems with his back.  A handwritten lay statement 
from J.A.S. also indicated that the veteran did not have any 
back problems prior to service but that she had been informed 
that the veteran injured his back during basic training.

In his substantive appeal, the veteran reiterated his claim 
that he had injured his back during basic training and had 
been hospitalized for 4 or 5 days at that time.  He also 
stated that he had been hospitalized while stationed in 
Europe in February or March 1968.

In a May 1999 statement, the veteran's spouse noted they had 
been married since October 1968 and that she recalled the 
veteran began experiencing back problems in November 1968.  
No opinion as to the veteran's preservice condition or any 
injuries during active service was provided.

At his hearing before the undersigned Board Member in May 
1999, the veteran testified that he injured his back when he 
fell 30 feet during basic training.  He stated that he had 
been hospitalized the following day.  He stated he had been 
placed on special profile for his back and was limited from 
climbing or heavy lifting.  He testified that he had been 
hospitalized in Stuttgart, Germany, for back problems but 
could not recall the name of the hospital.  The veteran noted 
that he had been unable to obtain the medical records 
demonstrating his treatment for back problems in Europe.  He 
stated he continued to experience back problems.  He also 
noted that his spouse had been employed as a nurse.

In August 1999, the Board found new and material evidence had 
been submitted to reopen the veteran's claim for entitlement 
to service connection for a back disorder and remanded the 
case to the RO for additional development.

A July 2000 VA examination report noted a chronology of 
events involving the veteran's claim based upon a review of 
the claims file and information provided by the veteran.  It 
was noted the veteran reiterated his claim that he injured 
his back when he fell from a pole in October 1967.  The 
examiner noted examination revealed lumbar spine surgical 
procedures at multiple levels, disc excision at 3-4, right, 
wound hematoma, disc excision L3 foraminotomy and 
facetectomy, left hemilaminectomy, L4-S1, L5 foraminotomy and 
facetectomy, disc excision 4-5, 4 point neurotomy, 
arachnoiditis, radiculopathy, L5-S1, right, and foot drop.  

It was the examiner's opinion that the evidence clearly 
established that a back injury requiring medical attention 
and a myelogram existed prior to active service but that the 
chronicity of that disorder was uncertain.  The examiner 
stated it was not possible to be clear as to the worsening of 
the veteran's back disorder because of his character and 
behavior disorder but that the objective evidence of record 
failed to show an actual worsening of the back disorder.  

The veteran reiterated his claim in correspondence dated in 
July 2001 and questioned the validity of the April 1972 
statement of Dr. H.Y.  He also stated that service medical 
reports noting pre-service injuries related to tractor and 
automotive accidents were incorrect.  

Analysis

Based upon a comprehensive review of the record, the Board 
finds Clear and unmistakable evidence demonstrates the 
veteran's back disorder existed prior to service.  Although 
the veteran's service enlistment examination revealed no 
spine of musculoskeletal abnormalities, the Board finds clear 
and unmistakable medical evidence demonstrates that an injury 
or disease existed prior to service.  See 38 C.F.R. § 3.304.

While private hospital records and private medical 
correspondence from Drs. J.C.H.S. and P.M. dated in June 1974 
noted, in essence, that no evidence of a back disorder had 
been detected during the veteran's January 1966 treatment, it 
was the opinion of the veteran's private physician Dr. H.Y. 
in correspondence dated in April 1972 that the veteran 
demonstrated evidence of a neurological back disability that 
had existed since January 1965.  The Board notes Dr. H.Y. 
reported he had treated the veteran for episodes of severe 
low back pain "numerous times" during the years of 1966, 
1967, 1968, 1970, 1971, and 1972.  The physician's April 1972 
opinion of a preexisting neurological back disability is 
consistent with the medical history provided by the veteran 
during inservice treatment on August 24, 1967.  

In addition, based upon an examination of the veteran and an 
extensive review of the available records, the July 2000 VA 
examiner found the evidence clearly demonstrated a back 
disorder existed prior to active service.  Although the 
veteran claims negative myelogram studies in January 1966 
demonstrate the absence of a preexisting back disorder, the 
Board finds this theory unpersuasive because VA hospital 
records dated in August 1971 indicate electromyography 
studies were compatible with chronic nerve root compression 
but that a lumbar myelogram was normal.

The Board notes the opinions of the veteran and lay persons 
who submitted statements in support of his claim that he had 
no back disorder prior to service are not competent to 
establish that fact.  While they are competent to testify as 
to symptoms the veteran experienced, they are not competent 
to provide medical opinions because this requires specialized 
medical knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  The Board also finds that while evidence 
indicates the veteran's spouse may have received training as 
a nurse, that her May 1999 statement only addressed her 
observation of the veteran's back disorder after his 
separation from active service and that she provided no 
opinion implying that the veteran's present back disabilities 
were related to service.

The Board also notes that the veteran, in essence, claimed he 
injured his back in a fall from a 30 foot pole during 
military training and that he required hospital treatment 
because of that accident.  The only evidence in support of 
this claim is the veteran's own statement.  The Board finds, 
however, that the veteran's statements as to this event are 
not credible because they are inconsistent with the 
contemporaneous reports documented in the available service 
medical records.  A September 6, 1967, orthopedic clinic 
report specifically noted that the veteran reported he had 
incurred no recent back injury and that he had been 
previously treated for back problems.  Therefore, the Board 
must conclude that no credible evidence demonstrating the 
veteran injured his back in a fall during active service has 
been submitted.

As to the issue of whether a preexisting back disorder was 
aggravated by active service, the Board finds the persuasive 
medical evidence of record demonstrates the veteran's back 
disorder did not undergo an increase in disability during 
active service.  The Board notes that aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  See 38 C.F.R. 
§ 3.306.

Pre-service private medical records dated in July 1966 show 
the veteran complained of symptoms including burning 
paresthesia in the back, cold feet, legs falling asleep 
easily, limp to the right, and cutting pain across the back 
at the waist.  Although service medical reports included 
diagnoses of chronic low back pain, the Board notes these 
diagnoses were based, in part, upon the veteran's reported 
symptoms of left leg pain and dysfunction and that the leg 
went to sleep immediately when he sat down.  The Board finds 
the veteran's inservice report of symptoms are essentially 
unchanged from his pre-service report of symptoms and do not 
indicate any worsening of a pre-existing back disorder.

The Board also notes that a February 1968 psychiatric 
evaluation found the veteran had a chronic character and 
behavior disorder and that the July 2000 VA examiner, in 
essence, stated the veracity of the veteran's physical 
complaints during active service was questionable because of 
this disorder.  However, the Board notes that it was the 
opinion of the December 1967 orthopedic clinic examiner that 
the veteran's back was normal at that time with no evidence 
of organic disease and that the July 2000 VA examiner found 
there was no objective evidence of an actual worsening of the 
veteran's back disorder during active service.  Therefore, 
the Board finds the service medical treatment records and the 
July 2000 VA medical opinion are persuasive that there was no 
increase in disability above that existing prior to service 
and that entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for a 
back disorder.


Left Hand Fracture
Background

Service medical records show that during his June 1967 
enlistment examination the veteran reported a history of 
fractures to the 5th and 2nd fingers of the left hand.  The 
examiner noted the disorder was not considered disabling.  A 
June 1967 report noted the veteran complained he had re-
injured his left hand.  The examiner noted minimal swelling 
over the 3rd and 5th fingers of the left hand.  X-ray 
examination revealed a healing fracture of the proximal 
phalanx of the 3rd digit of the left hand but no other 
abnormality.  The veteran's May 1968 separation examination 
revealed a normal clinical evaluation of the upper 
extremities.

In his May 1997 application for VA benefits the veteran 
requested entitlement to service connection for the residuals 
of a left hand fracture.  In an attached statement he 
reported he had not received any treatment for his left hand 
disorder.

In his substantive appeal the veteran reported that his 
preexisting left hand disorder was aggravated during basic 
training and that he had been required to wear a brace so 
that he could use his left hand.  

At his hearing before the undersigned Board Member in May 
1999, the veteran testified that he re-injured his left hand 
during training, that the fractured bone had been pulled 
open, and that the hand had been placed in a soft cast.  He 
stated that every evening during training he unwrapped the 
hand and soaked it in ice to reduce the swelling.  He stated 
that he presently experienced symptoms related to arthritis 
in that hand and, in essence, that he had self treated the 
disorder after service.  He reported that in approximately 
1972 a physician had provided a diagnosis of arthritis in the 
left hand.

During VA examination in July 2000 the veteran reported he 
was unable to form a complete fist.  The examiner noted, 
however, that on repeated flexion and extension the veteran's 
fingertips contacted the palm in an appropriate area as 
compared to the opposite side.  There was a slight flexion 
contracture at the proximal interphalangeal articulation of 
the 5th finger.  The examiner stated the veteran was able to 
make a complete and functional fist and had full grasping 
activity.  It was noted that it was not possible to 
accurately evaluate the strength of his grip but the examiner 
did not believe the grip was impaired by any pathologic 
process within the fingers.

The examiner noted x-ray examination of the left hand 
revealed mild osteopenia and slight flexion of the proximal 
interphalangeal joint of the little finger.  There was no 
evidence of present bone deformity.  There was a cystic area 
in the distal portion of the carpal scaphoid.  The diagnoses 
included healed fracture to the proximal 3rd digit, by 
history, without complication or sequelae.  It was the 
examiner's opinion that the veteran's left hand disorder 
existed prior to service.

Analysis

Based upon a comprehensive review of the record, the Board 
finds clear and unmistakable evidence demonstrates the 
veteran's left hand disorder existed prior to service.  The 
Board notes the veteran's service enlistment examination 
revealed a history of fractures to the fingers of the left 
hand.  See 38 C.F.R. § 3.304.  

Although service medical records show the veteran was treated 
for minimal swelling of the 3rd and 5th fingers of the left 
hand, the Board notes that an x-ray examination at that time 
revealed a healing fracture but no other abnormality and that 
the veteran's May 1968 separation examination revealed a 
normal clinical evaluation of the upper extremities.  While 
records show the veteran was treated for minimal swelling in 
June 1967, on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service, the Board finds the medical 
evidence of record demonstrates no increase in the veteran's 
left hand disability above that existing prior to service.  
See 38 C.F.R. § 3.306.

The Board also finds the veteran's claim of more extensive 
treatment for his left hand disorder and of an aggravation of 
his preexisting disorder is inconsistent with the available 
service medical records.  The only evidence of a permanent 
increase in disability during active service is the veteran's 
own opinion which is not competent medical evidence.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Therefore, the Board must conclude that entitlement to 
service connection is not warranted.  The preponderance of 
the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for the residuals of a 
fracture of the left hand is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

